United States District Court
Northern District of California

mo oOo NHN DBD TA F&F WwW NHN —

Ne Bb BR BD POO KO RD RD ORO mm mi
eo nN HN UO Fe WD NH S| DSO OO OU NLULUMN Olle UN OUULUlU lCUS

Case 3:20-cv-00540-JCS Document6 Filed 01/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

FOUR JAYS MUSIC COMPANY, et al.,
Case No. 20-cv-00540-JCS

Plaintiffs,
v. ORDER SETTING INITIAL CASE
MANAGEMENT CONFERENCE
GOOGLE LLC, et al., AND ADR DEADLINES
Defendants.

 

 

 

IT IS HEREBY ORDERED that this action is assigned to the Honorable Joseph C. Spero .
When serving the complaint or notice of removal, the plaintiff or removing defendant must serve
on all other parties a copy of this order, the Notice of Assignment of Case to a United States
Magistrate Judge for Trial, and all other documents specified in Civil Local Rule 4-2. Plaintiffs.or
removing parties must file a consent or declination to proceed before a magistrate judge within 14
days of the filing of the complaint or the removal. All other parties must file a consent or
declination within 14 days of appearing in the case. All parties who have made an appearance
must file a consent or declination within 7 days of the filing of a dispositive motion or the case
will be reassigned to a district court judge. Counsel must comply with the case schedule listed
below unless the Court otherwise orders.

IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute
Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients
shall familiarize themselves with that rule and with the material entitled “Dispute Resolution
Procedures in the Northern District of California” on the Court ADR Internet site at
http://www.cand.uscourts.gov/adr. A limited number of printed copies are available from the
Clerk’s Office for parties in cases not subject to the court’s Electronic Case Filing program (ECF).

IT IS FURTHER ORDERED that plaintiff or removing defendant serve upon all parties

 
United States District Court
Northern District of California

Oo f©S& “4S DBD A F&F W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-00540-JCS Document 6 Filed 01/24/20 Page 2 of 2

the brochure entitled “Consenting To A Magistrate Judge’s Jurisdiction In The Northern District

Of California", additional copies of which can be downloaded from the court’s Internet website:

http://www.cand.uscourts.gov.

 

 

 

 

 

 

 

 

 

 

 

CASE SCHEDULE — ADR MULTI-OPTION PROGRAM
Date Event Governing Rule
1/23/2020 Complaint Filed
4/10/2020 *Last day to: FRCivP 26(f) &
* meet and confer re: initial disclosures, early ADR L.R.3-5
settlement, ADR process selection, and discovery
plan
¢ file ADR Certification signed by Parties and Civil L.R . 16-8(b)
Counsel (form available at & ADR L.R. 3-5(b)
http://www.cand.uscourts.gov)
4/24/2020 **]_ast day to file Rule 26(f) Report, complete FRCivP 26(a) (1)
initial disclosures or state objection in Rule 26(f) Civil L.R . 16-9
Report and file Case Management Statement per
Standing Order re Contents of Joint Case
Management Statement
(also available at http://www.cand.uscourts.gov)
5/1/2020 INITIAL CASE MANAGEMENT Civil L.R . 16-10
CONFERENCE (CMC) at 2:00 PM in:
Courtroom F,15th Floor
Phillip Burton Federal Building
450 Golden Gate Avenue
San Francisco, CA 94102

 

* If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
days in advance of the Initial Case Management Conference.

** If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
days in advance of the Initial Case Management Conference.

 

 
